 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KEITH W. CANDLER,                                  No. 2:19-CV-0867-WBS-DMC-P
12                      Plaintiff,
13          v.                                          ORDER
14   ARYA, et al.,
15                      Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                   On March 2, 2020, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                   The court has reviewed the file and finds the magistrate judges recommendations

25   to be supported by the law and the record.

26   ///

27   ///

28   ///
                                                        1
 1               Accordingly, IT IS HEREBY ORDERED that:

 2               1.     Defendant Kelso’s motion to dismiss (ECF No. 4) is granted;

 3               2.     Defendant Arya and Spelman’s motion to dismiss (ECF No. 8) is denied;

 4   and

 5               3.     This action is remanded to the Sacramento County Superior Court.

 6   Dated: March 26, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
